Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 8 are allowable because the prior art fail to or render obvious to teach the claim limitation: “receiving buffered Packet Data Convergence Protocol (PDCP) protocol data units (PDUs) from the source network node; transmitting the received PDCP PDUs using the received QoS flow to DRB mapping, the PDCP PDUs comprising a first sequence number associated with the QoS flow to DRB mapping used by the source network node and a second sequence number associated with a new QoS flow to DRB mapping used by the network node, the first sequence number different than the second sequence number; obtaining an indication that handover is complete; determining a new QoS flow to DRB mapping; and activating the new QoS flow to DRB mapping for transmission of PDCP PDUs.”

Maeder et al. US 20200029241 A1 teaches in [0143] The PDCP layer deliver to higher layers the SDU in the same order as they have been submitted. The SN is used to reorder the packets when lower layer (RLC) can't provide this function. For normal case (single connectivity), the lower layer (RLC) provide in-order delivery. As indicated in step 5 above, for example in case of Handover, the PDCP layer re-orders the PDU received out of order (because of the handover), based on the PDCP sequence number. However, the prior art fails to teach the claim limitation cited above.


Response to Arguments
Applicant’s arguments, see Remarks, filed 02/09/2021, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of claim 8 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/09/2021, with respect to 112(a) Rejection have been fully considered and are persuasive.  The 112(a) Rejection of claims 8-14 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468